DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-21 are allowed.
Regarding the double patenting rejection based on US Patent No. 7202504, the amended claims 1, 8 and 15 have overcome the double patenting rejection.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a display device comprising “a first layer over and in direct contact with the second electrode” and “wherein the first layer has a stacked film comprising a first film over and in direct contact the second electrode, a second film over and in direct contact with the first film, and a third film over and in direct contact with the second film, wherein the first film comprises silicon and nitrogen, wherein the second film comprises silicon and oxygen, and wherein the third film comprises silicon and nitrogen” along with other limitations of the claim.
Regarding claim 8, the prior art of record does not disclose or fairly suggest a display device comprising “a first layer over and in direct contact with the second electrode” and “wherein the first layer has a stacked film comprising a first film over and in direct contact the second electrode, a second film over and in direct contact with the first film, and a third film over and in direct contact with the second film, wherein the first 
Regarding claim 15, the prior art of record does not disclose or fairly suggest a display device comprising “a first layer over and in direct contact with the second electrode” and “wherein the first layer has a stacked film comprising a first film over and in direct contact the second electrode, a second film over and in direct contact with the first film, and a third film over and in direct contact with the second film, wherein the first film comprises silicon and nitrogen, wherein the second film comprises silicon and oxygen, and wherein the third film comprises silicon and nitrogen” along with other limitations of the claim.
The closest prior art of record is Hayashi et al. (US 2005/0180721 A1), Ziegler et al. (US 2004/0209126 A1), Kubota (US 6429584 B2), Ito et al. (US 5652067), and Yamazaki et al. (US 2003/0146439 A1).
Hayashi teaches a display device from organic light emitting elements (Fig. 8H of Hayashi).  Above the upper electrode (50 in Fig. 9 of Hayashi) of the organic light-emitting element, a cathode protective layer (55) made of metal oxide material ([0064] of Hayashi) is formed, followed by a gas barrier layer (30) made of silicon nitride, silicon oxide.  Finally a second layer and a third layer (adhesive 205 and surface protective layer 206 in Fig. 8H) are formed. However, Hayashi does not disclose a silicon nitride film, i.e. first film, formed in direct contact with the upper electrode of the organic light emitting element.
as described in [0022] of Ziegler, it is advantageous to have two layers rather than one in order to have better barrier resistance.  Thus, it is preferred to have even more layers, such as three or four layers of inorganic oxide and nitride).  The inorganic oxide can be silicon oxide or oxynitride, the inorganic nitride is silicon nitride or oxynitride (as described in [0027] of Ziegler, there are other material choices, but silicon oxide, and silicon nitride are preferred due to their popularity).  If one were to combine the teachings of Ziegler and Hayashi, this multilayer gas barrier layer structure would be replacing the gas barrier layer 30 of Hayashi, so the combination would still fail to teach the requirement that the first film of silicon and nitrogen being in direct contact with the second electrode (upper electrode) of the light emitting element.
Kubota teaches an OLED device (Fig. 2 of Kubota).  The device comprises a tri-layered stack of sealing layer. The tri-layered stack comprises: a first layer (internal inorganic passivation film 20 in Fig. 2 of Kubota), made of silicon nitride or silicon oxide and about 0.5 – 2 mm thick (as described in column 4 lines 24-27 of Kubota), is disposed over and in contact with the second electrode (cathode 9); a second layer (sealing layer 30 in Fig. 2) over and in contact with the first layer, the second layer comprising an organic material such as polyimide (layer 30, as described in column 3 lines 61-63, column 4 lines 24-26, 46-48 of Kubota.  There are several other materials disclosed in Kubota, but polyimide is preferred due to its excellent thermal stability, light weight and good mechanical properties); and a third layer (inorganic passivation layer 40).  Ito teaches an OLED device (Fig. 1 of Ito). The device includes a sealing layer (6) 2, CaF2, BaF2 (column 19 lines 35-36 of Ito), which have excellent gas barrier properties (column 19 lines 37-39 of Ito).  Kubota and Ito do not cure the deficiency of Hayashi and Ziegler.
Yamazaki teaches a display device with organic light emitting element (Fig. 6 of Yamazaki).  Above the cathode (624) of the organic light emitting element, a silicon nitride gas barrier layer (625) is formed to cover the organic light emitting element.  However, Yamazaki does not teach other layers such as second layer or third layer in the claim. Yamazaki does not teach that this gas barrier layer can be made a stack of layers either.  It is not obvious how Yamazaki can be incorporated with other prior art to teach the multilayer structure of the first layer together with the second and third layer as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/Examiner, Art Unit 2822